Freedman, J.,
concurring. I agree with the result reached by the majority. I also agree with the majority that State v. Stankowski, 184 Conn. 121, 439 A.2d 918, cert. denied, 454 U.S. 1052, 102 S. Ct. 596, 70 L. Ed. 2d 588 (1981), did not decide the issue of whether the trial court must give the jury the acquittal first instruction and not the reasonable efforts instruction. I do not agree, however, that we are “faced with a Scylla and Charybdis choice” in deciding what I consider to be a question of first impression.
A careful reading of the majority opinion makes it patently clear that the majority prefers the reasonable efforts instruction. First, the opinion points out that such instruction “may avoid many inherent problems of the acquittal first instruction,” including “the enhanced risk of a hung jury,” the “very real danger” of dissenters throwing in the sponge rather than cause a mistrial, and the “exposure to retrials . . . .’’It aptly points out that if the reasonable efforts instruction is elected “increasingly scarce judicial resources may be most effectively utilized, and the emotional trauma of compelling the defendant to live in a continued state of anxiety and insecurity is avoided.” The only disadvantage to the state, the majority notes, is the “loss of the greater charge, not the whole conviction.” This disadvantage, the majority declares, “is *79greatly outweighed by the advantage that both the state and the defendant obtain by having the matter resolved by a jury expressly chosen to resolve the matter.” It expressly states that the majority “favor the reasonable efforts instruction and would like to see its adoption in Connecticut . . . .”
Indeed, even the dissent by Judge Foti avers that the “reasonable efforts instruction serves the defendant’s interest in resolving his case, it promotes society’s interest in fair trials and a just result, and it causes less mistrials due to a deadlocked jury, which waste the scarce time and resources of the judicial system.”
I, too, favor the reasonable efforts instruction and would like to see its adoption in Connecticut. Since there appears to be agreement by all but one member of this seven member panel that the reasonable efforts instruction is the preferable instruction, and since I believe that no appeals court of this state has yet to hold which instruction is the proper instruction, I would answer this question of first impression by holding that the proper instruction to be given in all matters in which there is one or more lesser included offenses is the reasonable efforts instruction.
I concur with the majority that in this case the conviction should be vacated and the case remanded for a new trial. I would hold, however, that at such new trial, the trial court should give the jury the reasonable efforts instruction.